DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  Each claim must end with a period. See MPEP § 608.01(m). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 19 does not included all of the limitations of claim 18 from which it depends because claim 19 is not directed to the method as recited in claim 18. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mattos, Jr. et al. (20140261858).
Regarding claim 14, Mattos discloses a method for determining a movement of a container upon a support surface and updating a display associated with dispensing a customizable product stream, the method comprising: 
supporting, upon a support surface (202), a container (212); 
sensing, via a motion sensor (300), a movement of the container with respect to the support surface (par. 0032); 
displaying, via a display (206), a plurality of options (204A-E), each one of the plurality of options associated with a product stream to be dispensed into the container when the container is at the support surface (par. 0029-0030); 
associating the movement of the container with at least one selection made from the plurality of options on the display (par. 0032); updating the display to indicate the at least one selection made from the plurality of options on the display (par. 0035); and 
dispensing a customized product stream based upon the at least one selection made from the plurality of options on the display (par. 0035).
Regarding claim 15, the motion sensor comprises an optical sensor (par. 0042) for sensing an indication of rotational movement of the container with respect to the support surface (par. 0041).
Regarding claim 17, the support surface comprises a drip tray (Figs. 1B and 2B).
Regarding claim 18, the method further comprising sensing a proximity of the container (par. 0037).
Regarding claim 19, Mattos discloses dispensing the customized product stream in response to the proximity of the container to the dispenser (par. 0037).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattos, Jr. et al. (20140261858) in view of Gagne et al. (20190177148).
Regarding claim 1, Mattos discloses a dispenser system comprising: 
a support surface (202) for supporting a container (Fig. 1B); 
a motion sensor (300) disposed within the support surface for sensing movement of the container with respect to the support surface (par. 0041); 
a dispenser (218) for dispensing a product stream into the container when the container is at the support surface (Fig. 2A); 

a controller (302) operatively coupled with the display and communicatively coupled with the motion sensor (par. 0041), the controller configured to: 
display the plurality of options via the display (Figs. 1B and 2A), receive an indication of movement of the container with respect to the support surface (par. 0041), associate the indication of movement with at least one selection made from the plurality of options on the display (par. 0041), update the display to indicate the at least one selection made from the plurality of options on the display (par. 0035).
Mattos DIFFERS in that it does not disclose the controller is operatively coupled with the dispenser and is configured to dispense a customized product stream based upon the at least one selection made from the plurality of options on the display. Attention, however, is directed to the Gagne reference, which discloses a controller operatively coupled with a dispenser and configured to dispense a customized product stream based upon the at least one selection made from a plurality of options on a display (par. 0044 and 0059).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Mattos reference in view of the teachings of the Gagne reference by operatively coupling the controller with the dispenser and configuring the controller to dispense the customized product stream based upon the at least one selection made from the plurality of options on the display for the purpose of automating the dispensing operation.
Regarding claim 2, the motion sensor comprises an optical sensor for sensing an indication of rotational movement of the container with respect to the support surface (par. 0041-0042 of Mattos).
Regarding claim 4, the support surface comprises a drip tray (218 of Gagne).
Regarding claim 5, the container comprises a beverage cup (212 of Mattos).
Regarding claim 6, the dispenser system further comprising a proximity sensor communicatively coupled with the controller for sensing a proximity of the container (par. 0037 and 0041 of Mattos; par. 0043 of Gagne).
Regarding claim 7, the controller is configured to dispense the customized product stream in response to the proximity of the container to the dispenser (par. 0059 of Gagne).
Regarding claim 8, the dispenser system further comprising a tactile feedback device, wherein the controller is operatively coupled with the tactile feedback device to provide feedback based upon the indication of movement of the container with respect to the support surface (par. 0020 of Gagne).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattos, Jr. et al. in view of Gagne et al. as applied to claim 1 above, and further in view of Chase et al. (20090183796).
Regarding claim 3, the modified Mattos DIFFERS in that it does not disclose the motion sensor comprises a pressure sensor for sensing an indication of downward movement of the container with respect to the support surface. Attention, however, is directed to the Chase reference, which discloses a pressure sensor for sensing an indication of downward movement of a container with respect to a support surface (par. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Mattos reference in view of the teachings of the Chase reference by including a pressure sensor in the motion sensor for the purpose of detecting the presence of a container.
Claims 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattos, Jr. et al. (20140261858) in view of Takeuchi et al. (JP2001184557A).
Regarding claim 9, Mattos discloses a container support comprising: a support surface (202) for supporting a container (212); a pedestal (224) protruding from the support surface (par. 0038 discloses that the pedestal 224 can move up and down relative to the container support in order to activate a switch); an optical sensor (300) disposed within the pedestal for sensing an indication of rotational movement of the container with respect to the support surface (par. 0032).
Mattos DIFFERS in that it does not disclose the container having a raised bottom surface. Attention, however, is directed to the Takeuchi reference, which discloses a container (14) having a raised bottom surface to support an RFID tag (par. 0018; Figs. 1 and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Mattos reference in view of the teachings of the Takeuchi reference by employing a raised bottom for the purpose of providing a convenient space to support the machine readable indicia (par. 0044 of Mattos) of Mattos.
Regarding claim 11, the container support comprises a drip tray (Figs. 1B and 2B of Mattos).
Regarding claim 12, the container comprises a beverage cup (212 of Mattos).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattos, Jr. et al. in view of Takeuchi et al. as applied to claim 9 above, and further in view of Chase et al. (20090183796).
Regarding claim 10, the modified Mattos DIFFERS in that it does not disclose the container support further comprising a pressure sensor for sensing an indication of downward movement of the container with respect to the support surface. Attention, however, is directed to the Chase reference, which discloses a pressure sensor for sensing an indication of downward movement of a container with respect to a support surface (par. 0018). Chase teaches that including a pressure sensor allows a dispenser to detect the presence of a container (par. 0018).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Mattos reference in view of the teachings of the Chase reference by employing a pressure sensor for the purpose of detecting the presence of a container.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattos, Jr. et al. in view of Takeuchi et al. as applied to claim 9 above, and further in view of Gagne et al. (20190177148).
Regarding claim 13, the modified Mattos DIFFERS in that it does not disclose a tactile feedback device. Attention, however, is directed to the Gagne reference, which 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Mattos reference in view of the teachings of the Gagne reference by employing a tactile feedback device for the purpose of assisting the visually impaired in the operating the dispenser.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattos, Jr. et al. in view of Chase et al. (20090183796).
Regarding claim 16, Mattos DIFFERS in that it does not disclose the motion sensor comprises a pressure sensor for sensing an indication of downward movement of the container with respect to the support surface. Attention, however, is directed to the Chase reference, which discloses a pressure sensor for sensing an indication of downward movement of a container with respect to a support surface (par. 0018). Chase teaches that including a pressure sensor allows a dispenser to detect the presence of a container (par. 0018).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Mattos reference in view of the teachings of the Chase reference by including a pressure sensor in the motion sensor for the purpose of detecting the presence of a container.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattos, Jr. et al. in view of Gagne et al. (20190177148).
Regarding claim 20, Mattos DIFFERS in that it does not disclose providing tactile feedback based upon the movement of the container with respect to the support surface. Attention, however, is directed to the Gagne reference, which discloses providing tactile feedback based upon the movement of a container with respect to a support surface (par. 0020) for assisting the visually impaired (par. 0001).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Mattos reference in view of the teachings of the Gagne reference by providing tactile feedback for the purpose of assisting the visually impaired in the operating the dispenser.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DONNELL A LONG/Primary Examiner, Art Unit 3754